___________

                                     No. 95-2549
                                     ___________


Moorish Science Temple of                    *
America, Inc.; Frank Applewhite; *
Curtis Owen,                                 *
                                             *
              Appellants,                    *     Appeal from the United States
                                             *     District Court for the
     v.                                      *     District of Minnesota.
                                             *          [UNPUBLISHED]
Dennis Benson, Warden; Steve                 *
Hokonson, Chaplain,                          *
                                             *
              Appellees.                     *

                                     ___________

                     Submitted:      May 20, 1996

                            Filed:   May 29, 1996
                                     ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.

     Plaintiffs, a branch temple of the Moorish Science Temple of America,
Inc. (MSTA), an inmate religious group at the Minnesota Correctional
Facility   at   Stillwater    (MCF),   and       two   inmate   members   of   the   group
(collectively, the Moors), appeal the district court's grant of summary
judgment to defendants, MCF Warden Dennis Benson and MCF Chaplain Steve
Hokonson, in the Moors' 42 U.S.C. § 1983 action.                We affirm in part and
reverse and remand in part.


     The Moors' claims relate to defendants' name-change policy, and to
defendants' closure of their group account.                 We discuss these claims
separately.
                          I.   Name-change policy


     The Moors claimed defendants violated their rights under the First
Amendment and Religious Freedom Restoration Act (RFRA), 42 U.S.C. §§ 2000bb
to 2000bb-4, by refusing to allow inmates to append the suffix El or Bey
to their names unless an inmate legally changes his name pursuant to
Minnesota statutory procedure.     The Moors alleged that their religion
dictates the use of the suffixes and forbids them from going to court to
change their names accordingly.   They sought injunctive relief, requesting
only that they not be punished for signing their name with the El or Bey
suffix in conjunction with their prison number without first obtaining a
legal name change.    Along with an affidavit detailing their religious
tenets regarding the use of the El or Bey suffix, the Moors submitted
documentation from the national MSTA, which stated:


           A member is not to go into court to have a name
           change, because you are not changing your name.
           You are proclaiming something you always have been
           by being born a Moorish American. One is not to
           change any existing records, but do all new
           business in the name of El or Bey, and put your
           nationality down or make it known, when and where
           it is called for.


     Defendants moved for summary judgment and submitted evidence showing
that MCF recognizes all court-approved name changes and that an inmate's
failure to use his correct legal name constitutes misrepresentation, a
violation of MCF disciplinary rules.      The associate warden in charge of
operations attested that requiring inmates to use only their legal names
furthered institutional operating and security interests such as conducting
inmate counts; taking attendance at work areas, group meetings, the law
library, and for medical services; ensuring accurate inmate identification
cards; preventing compatibility problems between inmates; and




                                    -2-
monitoring the mail system.   The associate warden also attested that having
to change institutional records to recognize an inmate's new name whenever
the inmate demanded it would burden defendants.


     The district court granted summary judgment to defendants, concluding
that the Moors had not shown that the prohibition on obtaining a legal name
change was a requirement of their faith.   The court concluded that the name
change policy did not substantially burden the Moors and that even if it
did, the policy was the least restrictive means for fulfilling a compelling
governmental interest.


     We review a grant of summary judgment de novo, applying the same
standard as the district court.    Earnest v. Courtney, 64 F.3d 365, 366-67
(8th Cir. 1995) (per curiam).       We conclude that summary judgment was
improper.   The Moors produced unrebutted evidence that their religion
forbids them from going to court to obtain a legal name change before using
the El or Bey suffix.    See In re Young, No. 93-2267, slip op. at 20-21 (8th
Cir. May 6, 1996) (threshold inquiry of RFRA claim is whether governmental
action substantially burdens religious practice; definition of substantial
burden); Brown-El v. Harris, 26 F.3d 68, 69-70 (8th Cir. 1994) (policy
restricts free exercise if it coerces inmate into violating religious
belief); see also Salaam v. Lockhart, 905 F.2d 1168, 1170 (8th Cir. 1990)
(noting importance of personal name), cert. denied, 498 U.S. 1026 (1991);
cf. Azeez v. Fairman, 795 F.2d 1296, 1297, 1300 (7th Cir. 1986) (no
evidence that use of "committed" name until statutory name change completed
violated inmates' religious beliefs).


     Further, defendants' evidence failed to show how accommodating the
Moors' request would implicate the security and administrative concerns
defendants identified.    See 42 U.S.C. § 2000bb-1(b); Turner v. Safley, 482
U.S. 78, 89-91 (1987); O'Lone v. Estate of




                                     -3-
Shabazz, 482 U.S. 342, 349 (1987).     Although we give deference to prison
officials' judgments regarding security concerns, see, e.g., Goff v. Nix,
803 F.2d 358, 361-63 (8th Cir. 1986), cert. denied, 484 U.S. 835 (1987),
the associate warden's attestations do not explain how allowing inmates to
append suffixes to their committed names--when signing them in conjunction
with their prison numbers--would create identification problems.    We note
that the Moors did not request that defendants employ the suffixes or
change prison records, so defendants' evidence regarding administrative
burden is inapposite.   Cf. Salaam, 905 F.2d at 1169-70, 1173-75 (defendant
misconstrued scope of inmate request, which did not include request prison
cease using inmate's committed name; prison required to add changed name
to clothing, prison records, and mailroom list); Barrett v. Commonwealth
of Virginia, 689 F.2d 498, 503 (4th Cir. 1982) (prison authorities not
required to change and reorganize records, but could not condition receipt
of benefits and services on inmates not using changed names); Akbar v.
Canney, 634 F.2d 339, 340 (6th Cir. 1980) (per curiam) (prison officials
not required to change all records to reflect changed name, and no evidence
of denial of any prison benefit because of use of changed name), cert.
denied, 450 U.S. 1002 (1981).


     Thus, summary judgment on this claim was improper as to defendant
Benson.   Summary judgment was proper as to defendant Hokonson, however, as
the Moors have offered no evidence connecting him to the name-change
policy.   See Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985); see
also Dicken v. Ashcroft, 972 F.2d 231, 233 (8th Cir. 1992) (court of
appeals may affirm district court on any basis supported by the record).



                             II.   Group Account


     The Moors claimed that defendants wrongfully closed the MSTA group
account and transferred the money in the MSTA group account to the prison
chaplain's fund, violating their First Amendment,




                                     -4-
RFRA, and due process rights.     The Moors also claimed, with a supporting
affidavit, that their equal protection rights were violated because a
Native American group was allowed a group account, which it used to pay for
a "sweat lodge, Pipe & Drums ceremony" used for religious purposes.           They
sought the reinstatement of their group account and the return of the
money.   Subsequently, the Moors moved for an order compelling discovery,
indicating that they sought information on why the Native American group
was allowed to use a group account to pay for its religious needs.


     Defendants   moved   for   summary   judgment,   noting   that   all   inmate
religious group accounts were closed and arguing that the Moors were not
similarly situated to the non-religious, cultural Native American group,
which was allowed to maintain a group account.


     The district court granted summary judgment to defendants.        As to the
Moors' equal protection claim, the court concluded that closing the Moors'
group account did not violate their rights because all religious group
accounts were closed and the Moors had offered nothing to support their
contention that they were similarly situated to the Native American group.
The court also denied the Moors' discovery motion.


     The district court correctly concluded that defendants' closure of
the Moors' account did not violate their First Amendment, RFRA, or due
process rights.   Summary judgment was improper, however, on the Moors'
equal protection claim.    The Moors offered undisputed evidence that the
Native American group uses its account for religious purposes.        Defendants'
representation that the Native American group is "cultural" rather than
"religious" does not resolve the question whether the two groups are
similarly situated with respect to the maintenance and use of group
accounts for religious purposes.     Cf. Abdullah v. Gunter, 949 F.2d 1032,
1037 (8th Cir. 1991) (summary judgment on equal protection claim




                                     -5-
appropriate where undisputed that all inmates denied permission to make
religious contributions from their inmate accounts), cert. denied, 504 U.S.
930 (1992).     Accordingly, the district court should not have denied the
Moors' motion to compel discovery.    See Kinkead v. Southwestern Bell Tel.
Co., 49 F.3d 454, 457 (8th Cir. 1995) (standard of review).


                              III.   Conclusion


     With respect to the Moors' claims regarding the name-change policy,
we affirm as to Hokonson and reverse and remand as to Benson.       We affirm
with respect to the Moors' First Amendment, RFRA, and due process claims
regarding the closure of their group account.       As to the Moors' equal
protection claim regarding the closure of their group account, we reverse
and remand.    We also recommend the district court consider the standing of
each of the three named plaintiffs with respect to each of the remaining
claims.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -6-